EXHIBIT 10.5

 

GREAT ROCK DEVELOPMENT CORPORATION

 

MINUTES of a Meeting of the Board of Directors of Great Rock Development
Corporation held in Toronto with Mr. Danny Wong and Dr. Luc Duchesne in Ottawa,
starting 15:00 PM eastern standard time, on the 20th of April, 2013.

 

Present:

 

Danny Wong and Dr. Luc C. Duchesne, being a quorum of the members of the board
of directors

 

The Directors waived notice of the Meeting:

 

Chairman & Secretary:

 

Dr. Duchesne took the Chair and Mr. Wong accepted the invitation to act as
Secretary and record the Minutes of the Meeting.

 

The Chairman stated that the Meeting was called to discuss the acquisition of
rare earths extraction technology in exchange for 10 M restricted shares (Rule
144) of Great Rock Development Corporation and royalty payments of 8% of smelter
returns. Said shares to remain restricted for a period of 2 years.

 

Dr Duchesne reported a conflict of interest as he is currently a beneficiary
owner of shares of NSU Resources Inc.

 

RESOLVED, that the board of Directors hereby accepts the purchase of rare earth
extraction technology from NSU Resources Inc.

 



Date:  April 29, 2013 Great Rock Development Corporation   By /s/ Danny Wong
Abstains from voting    

Per: Danny Wong,

 President


 



 

 

Termination of Meeting:

 

There being no further business to discuss, the meeting was terminated.